Citation Nr: 0812164	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  02-00 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to May 
1967.  

This matter returns to the Board of Veterans' Appeals (Board) 
originally on appeal from an April 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  

The record reflects that the Board previously denied the 
veteran's claim for service connection of degenerative disc 
disease of the lumbar spine in a May 2005 decision and the 
veteran appealed the decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In August 2007, the Court 
issued a memorandum decision that vacated the May 2005 Board 
decision and remanded the matter to the Board for 
readjudication.  

For reasons explained below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

In the August 2007 memorandum decision, the Court determined 
that the July 2004 VA medical opinion that the Board relied 
upon in finding that the veteran's low back disorder was not 
related to service was inadequate and, as a result, the 
Board's reliance on the opinion in its May 2005 decision was 
clearly erroneous.  In that regard, the Court observed that 
the July 2004 VA medical examiner (Dr. R.H.S.) concluded that 
it was quite difficult to say whether the veteran's one 
episode of a back injury in 1967 was completely responsible 
for his current back condition in the face of his aggravating 
injuries in 1972 and 1999 and that, in all likelihood, it was 
less likely than not that the veteran's current back 
condition was solely due to his injury.  However, the Court 
explained that the opinion was not adequate because Dr. 
R.H.S. limited his opinion to whether the veteran's 
disability was "completely" or "solely" due to the 
veteran's 1967 injury and he did not address whether it was 
at least as likely as not that the veteran's low back 
disorder had any relation to his service to include 
inception.  

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, 
the Board must supplement the record in this case by seeking 
another medical opinion from Dr. R.H.S. to resolve the 
medical question of whether it is at least as likely as not 
that the veteran's low back disorder has any relation to his 
active service or, if Dr. R.H.S. is not available to render 
such opinion, affording the veteran with another medical 
examination and nexus opinion with respect to his claim.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain a supplemental 
medical opinion from the veteran's July 
2004 VA spine examiner, Dr. R.H.S., that 
includes review of all pertinent records 
associated with the claims file.  In the 
supplemental opinion, Dr. R.H.S. should 
address whether or not it is at least as 
likely as not (i.e., probability of 50 
percent) that the veteran's low back 
disorder is causally related to his active 
military service.  Dr. R.H.S. should also 
specifically comment on whether or not it 
is at least as likely as not that the 
veteran's current low back disorder had 
its inception in service.    

Please send the claims folder to Dr. 
R.H.S. for review.

2.  If Dr. R.H.S. is unable to render a 
supplemental opinion that addresses the 
above, the veteran should be afforded with 
another VA examination with an orthopedist 
to determine the identity and etiology of 
any low back disorder that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary by the orthopedist 
should be accomplished and all findings 
reported in detail.  The claims file 
should be made available to the 
orthopedist for review in connection with 
the examination.  The orthopedist should 
state whether any low back disorder found 
on examination is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability of less than 
50 percent) causally related to any 
symptomatology shown in service or any 
other incident thereof.  The orthopedist 
also should specifically comment on 
whether or not it is at least as likely as 
not that the veteran's current low back 
disorder had its inception in service.  
The orthopedist should provide a thorough 
rationale for his or her conclusion.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.  

3.  After any additional notification and 
development that the RO deems necessary is 
undertaken, the veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.


The purpose of this REMAND is to ensure due process and to 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



